    Case 20-42492     Doc 337      Filed 06/28/21 Entered 06/28/21 23:45:58            Desc Main
                                    Document     Page 1 of 7



                      IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                 SHERMAN DIVISION



In re:                                             §    Chapter 11
                                                   §
SPHERATURE INVESTMENTS LLC,                        §    Case No.: 20-42492
et al.1                                            §
                                                   §    Joint Administration Requested
                        Debtor.                    §


         MELODY YIRU’S OPPOSITION TO DEBTOR’S MOTION FOR ORDER (I)
                 AUTHORIZING THE DEBTORS TO KEEP CERTAIN
    INFORMATION IN SCHEDULES OF ASSETS AND LIABILITIES CONFIDENTIAL;
     (II) APPROVING FORM AND MANNER OF NOTICE TO CERTAIN POTENTIAL
     CLAIMANTS; AND (III) ESTABLISHING SUPPLEMENTAL DEADLINE TO FILE
             PROOFS OF CLAIM FOR CERTAIN POTENTIAL CLAIMANTS

                                      [Relates to Dkt. No. 196]


         Melody Yiru, on behalf of herself and those similarly situated (the “Regulatory
Claimants”)2 by and through their undersigned counsel, hereby submit this Opposition (the
“Opposition”) to the Debtor’s Motion for Order (I) Authorizing the Debtors to Keep Certain
Information in Schedules of Assets and Liabilities Confidential; (II) Approving Form and Manner
of Notice to Certain Potential Claimants; and (III) Establishing Supplemental Deadline to File


1
  The “Debtors” in the above-captioned jointly administered chapter 11 bankruptcy cases
(“Cases”) are: Spherature Investments LLC (“Spherature”) EIN#5471; Rovia, LLC (“Rovia”)
EIN#7705; WorldVentures Marketing Holdings, LLC (“WV Marketing Holdings”) EIN#3846;
WorldVentures Marketplace, LLC (“WV Marketplace”) EIN#6264; WorldVentures Marketing,
LLC (“WV Marketing”) EIN#3255; WorldVentures Services, LLC (“WV Services”) EIN #2220.
2
  Regulatory Claimants are comprised of an individual and a putative, non-certified class. Melody
will be filing a Motion for Relief from the Automatic Stay as her Classwide claims are against
some of the Debtors and non-debtor parties, or in the alternative, request to proceed in these Cases
with Class status. The issues as to the affirmative claims are bound up in the ultimate determination
as to whether this Case should be allowed to proceed as the proceeds received are ill-gotten and
the fruits of a criminal pyramid scheme.

                                                                                            Page 1
OPPOSITION TO DEBTORS’ MOTION TO ESTABLISH A BAR DATE AS TO THE REPRESENTATIVES
    Case 20-42492     Doc 337      Filed 06/28/21 Entered 06/28/21 23:45:58            Desc Main
                                    Document     Page 2 of 7



Proofs of Claim for Certain Potential Claimants, and requests a hearing be held on the Motion for
the same date and time as Ms. Yiru’s Motion for Limited Relief from the Automatic Stay, or in

the alternative Motion for Class Treatment pursuant to Fed. R. Bankr. Proc. 7023.
                                                   I.
                                 PRELIMINARY STATEMENT
        1.      The Representatives, who hold the largest unsecured claim in the Estates either
based on commissions owed, or independetly based on their claims for restitution, have not
received notice of any proceeding held to date, which calls into question the validity of several
proceedings. At the first day hearings held in this Case, below signed counsel requested that the
Representatives3 be given notice of these Cases as “creditors” as defined pursuant to 11 U.S.C. §
101 of the Bankruptcy Code. The Court cautioned the Debtors that there would be serious
consequences if notice was supposed to be given to the Representatives, but was not.
        2.      Months into this Case, the Debtors have now asked to provide notice to
Representatives, under seal, and without sufficient notice. This is clearly aimed to frustrate a more
efficient creditor class certification and notice process, and should be denied until Ms. Yiru’s 7023
Motion is decided, which was repeatedly continued, and now apparently opposed. In re Chaparral
Energy, Inc., 571 B.R. 642 (Bankr. D. Del. 2017); aff’d on Appeal (granting Class status because
class members were not given notice on day one of the Bankruptcy Cases).
        3.      For more than thirty years, many courts have held that the Bankruptcy Code and
Rules permit a putative class representative to file a class proof of claim and then later seek
certification. In re Kaiser Grp. Int'l, 278 B.R. 58, 62 (Bankr. D. Del. 2002). The reasoning is
simple and text based: Bankruptcy Rule 3001(b) allows any “authorized agent” to file proofs of
claim, and Rule 23 (applicable through Bankruptcy Rule 7023) authorizes a putative class
representative to file a claim (a complaint) “on behalf of all members of” a putative class, while
reserving class certification until “after a person sues or is sued as a class representative.” Using

3
 “Representatives” consist of those tens of thousands of former and current individuals enrolled
with the Debtors to provide sales services.


OPPOSITION TO DEBTORS’ MOTION TO ESTABLISH A BAR DATE AS TO THE REPRESENTATIVES

                                                                                              Page 2
 Case 20-42492        Doc 337      Filed 06/28/21 Entered 06/28/21 23:45:58          Desc Main
                                    Document     Page 3 of 7



this framework, bankruptcy courts have applied Rule 23 to determine whether a class proof of
claim is timely and certification appropriate.

        4.      The Debtors should now be sanctioned, and there should first be a determination as
to whether the Class will be certified pursuant to Ms. Yiru’s Motion for Limited Relief from Stay.
Once that decision is made, a reasonable bar date can be imposed either for class notice, or for
individual claims to be filed. In such event, the Debtors should be required to provide reasonable
notice of 120 days to file a proof of claim under the Local Rules of this Court. The Debtors must
also be Ordered to give notice to the Representatives of all matters to which they are required to
receive notice of pursuant to Fed. R. Bankr. Proc. 2002, including any motion to sell estate
property.
                                                  II.
                                            ARGUMENT
        A. The Motion Should Be Denied
        5.      The Bar Date has been set in this case by operation of law pursuant to LBR 3003-
1. The Representatives were not given notice of these Bankruptcy Cases, even though several
persons operating the Debtors have encouraged their cronies to file proofs of claim. That should
not be a substitute for reasonable notices to over 40,000 creditors. The Motion should be denied
or deferred until such time as the Motion for Limited Relief from Stay or in the alternative, for
certification is decided by the District Court. As held in In re Chaparral Energy, Inc., 571 B.R.
642 (Bankr. D. Del. 2017), a critical factor to certify creditors’ claims for class treatment under
F.R.B.P. 7023 is when known putative class members are not given notice. The Chaparral case,
affirmed on appeal, provided that even though a claim was not certified pre-petition (the facts
here), the lack of notice to class representatives constituted grounds to grant class status under
Rule 7023. Here the problem is even more pronounced where none of the Representatives have
been formally noticed whatsoever, whereas in Chaparral, the Debtors endeavored to give notice
to some of the class member creditors.




OPPOSITION TO DEBTORS’ MOTION TO ESTABLISH A BAR DATE AS TO THE REPRESENTATIVES

                                                                                            Page 3
 Case 20-42492        Doc 337      Filed 06/28/21 Entered 06/28/21 23:45:58          Desc Main
                                    Document     Page 4 of 7



        6.      The parties do not dispute that the current and former Representatives are “known”
and in fact, the Debtors concede they have both the e-mail address and mail addresses for each

Representative. Representatives should have been given notice from the outset, as demanded by
above-signed counsel. The Debtors cannot seek to shortchange a reasonable and measured class
certification process by now doing what they should have done last December. Imposing a 30-
day bar date would also confuse representatives who may be waiting on the 7023 Motion to be
decided, and which has been pending for some time. The Debtors’ belated motion to set a bar date
should be deferred until Ms. Yiru’s 7023 Motion is decided. At that point in time, Ms. Yiru will
either obtain class treatment at which point in time this Notice plan is moot, or she will not, and
Representatives should be given a reasonable opportunity to file claims.
        B. Alternatively, the Notice Plan under the Motion is Constitutionally Defective
        7.      Pursuant to the holdings of Mullane v. Cent. Hanover Bank & Trust Co., 339 U.S.
306, 314, 70 S. Ct. 652, 94 L. Ed. 865 (1950) Mennonite Board of Missions v. Adams, 462 U.S.
791, 800, 77 L. Ed. 2d 180, 103 S. Ct. 2706 (1983), notice must be “reasonably calculated, under
all circumstances, to apprise interested parties of the pendency of the action and afford them an
opportunity to present their objections,” Mullane at 339 U.S. at 314, and require notice by means
of first class mail where parties are identifiable. Mennonite Board, 462 U.S. at 800. The Debtors
concede that they have an address for each representative and that they know of each
representative. Thus, the Debtors must serve each representative by first class mail pursuant to
Mennonite Board.
        C. The Representatives Should Be Afforded 120 Days to File Proofs of Claim which
             should Run from the Order on the 7023 Motion, or the Determination by the
             District Court as to Class Certification, whichever is Later
        8.      There is no rush in this Chapter 11 Case, which has been beset by delays and
questionable conduct from the start, to rush a bar date for Representatives, whose claims are
comprised largely of an unsecured component. The Local Rules of this Court provide for a
standard period of 120 days to file a proof of claim. LBR 3003-1. Since the Representatives were


OPPOSITION TO DEBTORS’ MOTION TO ESTABLISH A BAR DATE AS TO THE REPRESENTATIVES

                                                                                            Page 4
 Case 20-42492        Doc 337      Filed 06/28/21 Entered 06/28/21 23:45:58         Desc Main
                                    Document     Page 5 of 7



not given notice of these proceedings at any point, they should be afforded the entire 120 days to
file claims after the 7023 Motion is ruled on. Although 21 days is the minimum notice under the

F.R.B.P, given the pendency of Ms. Yiru’s 7023 Motion, and the fact that the Representatives are
unsophisticated consumers, the 120-notice period afforded under the LBR should be Ordered to
run from the ruling on the 7023 Motion, or the District Court’s entry of Order on the Motion for
Class Certification, whichever occurs later. Of note, the Order continuing the hearing on the
Motion for Relief from stay also referenced Ms. Yiru’s right to file claims on her own behalf, and
on behalf of other representatives, so these proceedings are related and should be determined at
the same time. Thus, Ms. Yiru requests that the hearing on the Notice Motion go forward at the
same date and time as the Motion for class treatment under 7023.
        D. Debtors Have not Met their Burden to Seal the Bankruptcy Schedules
        9.      To justify sealing a document they must “specifically find that the interest of
secrecy outweighs the presumption in favor of access.” In re Gen. Homes Corp., 181 B.R. 898,
903 (Bankr. S.D. Tex. 1995). The need of the public, regulatory agencies in knowing the names
and identities of Representatives outweighs any specious “commercial” concerns.               The
Representatives do not have trade secret or proprietary information, and their work and activities
are not confidential either by contract, or otherwise. The Debtors have not met their heavy burden
to seal bankruptcy schedules, and the request to seal should be denied. If the request is to be
granted, the Court should approve the form of agreement negotiated between counsel to the parties.
                                                  III.
                                          CONCLUSION
        10.     Debtors’ Motion should be denied or deferred until Ms. Yiru’s Motion for Limited
Relief from Stay or in the alternative, class treatment under 7023 is decided.




OPPOSITION TO DEBTORS’ MOTION TO ESTABLISH A BAR DATE AS TO THE REPRESENTATIVES

                                                                                           Page 5
 Case 20-42492        Doc 337      Filed 06/28/21 Entered 06/28/21 23:45:58       Desc Main
                                    Document     Page 6 of 7



DATED: June 28, 2021                            Respectfully submitted by:

                                                /s/ Blake J. Lindemann
                                                Blake J. Lindemann
                                                California Bar No. 255747
                                                E-mail: blake@lawbl.com
                                                LINDEMANN LAW FIRM, APC
                                                (pro hac vice)
                                                433 N. Camden Drive, 4th Floor
                                                Beverly Hills, CA 90210
                                                Telephone No: 310-279-5269
                                                Facsimile No: 310-300-0267

                                                -and-

                                                Rachel E. Montes
                                                Texas Bar No. 45005925
                                                Rachel@MontesLawGroup.com
                                                MONTES LAW GROUP, PC
                                                1121 Kinwest Parkway, Ste. 100
                                                Irving, TX 75063
                                                Telephone No: 214-522-9401
                                                Facsimile No: 214-522-9428


                                                COUNSEL FOR CREDITOR MELODY YIRU
                                                AND THOSE SIMILARLY SITUATED




OPPOSITION TO DEBTORS’ MOTION TO ESTABLISH A BAR DATE AS TO THE REPRESENTATIVES

                                                                                      Page 6
 Case 20-42492        Doc 337      Filed 06/28/21 Entered 06/28/21 23:45:58        Desc Main
                                    Document     Page 7 of 7



                                  CERTIFICATE OF SERVICE

        On June 28, 2021, I electronically submitted the foregoing document with the clerk of the
court of the U.S. Bankruptcy Court, Eastern District of Texas, using the electronic case filing
system of the Court. I hereby certify that I will serve the parties individually or through their
counsel of record, electronically, or by other means authorized by the Court or the Federal Rules
of Civil Procedure.


                                                        /s/ Blake J. Lindemann
                                                        Blake J. Lindemann




OPPOSITION TO DEBTORS’ MOTION TO ESTABLISH A BAR DATE AS TO THE REPRESENTATIVES

                                                                                          Page 7
